This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                            NO. 33,307

 5 MARK STAAKE,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Neil C. Candelaria, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jorge A. Alvarado, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 ZAMORA, Judge.
 1   {1}   Defendant appeals from the revocation of his probation. We previously issued

 2 a notice of proposed summary disposition in which we proposed to affirm. Defendant

 3 has filed a memorandum in opposition, which we have duly considered. Because we

 4 remain unpersuaded by Defendant’s assertions of error, we uphold the revocation of

 5 Defendant’s probation.

 6   {2}   In his docketing statement Defendant challenged the sufficiency of the

 7 evidence. He renews that argument in his memorandum in opposition. [MIO 3-5]

 8   {3}   As we previously observed, the State met its burden of proof by presenting

 9 evidence that Defendant committed numerous, serious violations of the conditions of

10 his probation. [DS 3; MIO 2-4] This supplies ample support for the district court’s

11 decision to revoke his probation. Although we acknowledge that Defendant has not

12 yet been charged and/or convicted of all of the various criminal offenses which he is

13 alleged to have committed, [MIO 4] it was not incumbent upon the State to make such

14 a showing. Cf. State v. Martinez, 1989-NMCA-036, ¶ 4, 108 N.M. 604, 775 P.2d 1321

15 (observing that “proof of a violation of a condition of probation need not be

16 established beyond a reasonable doubt,” but rather, must merely incline a “reasonable

17 and impartial mind to the belief that the defendant has violated the terms of

18 probation”).


                                             2
1   {4}   Accordingly, for the reasons stated in our notice of proposed summary

2 disposition and above, we affirm.

3   {5}   IT IS SO ORDERED.



4                                               ___________________________
5                                               M. MONICA ZAMORA, Judge


6 WE CONCUR:


7 __________________________________
8 JONATHAN B. SUTIN, Judge


 9 __________________________________
10 CYNTHIA A. FRY, Judge




                                         3